            Case 3:20-cr-02061-FM Document 3 Filed 09/23/20 Page 1 of 2

                                                                         JUDGE D4VJD BR1QES
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION                              2U2   SEP 23    PM    2:   58

 UNITED STATES OF AMERICA,                             CRIMINAL NO. EP-2               i/
                                                                                     J/J-
         Plaintiff,                                    SEALED

                                                       INDICTMENT
 MI JUNG COOK,                                         CT 1: 21:846 & 841(a)(1) - Conspiracy to
                                                       Possess a Controlled Substance with Intent
        Defendant.                                     to Distribute;
                                                       CT 2: 21:841(a)(1) & 18:2 - Possession with
                                                       Intent to Distribute a Controlled Substance
                                                       & Aiding and Abetting.

THE GRAND JURY CHARGES:

                                           COUNT ONE
                                                          E P 20 C R 2 06 1
                       (21 U.S.C.   §   846 & 841(a)(1) & 841(b)(1)(B)(ii))

       That beginning on or about September     1,   2017 and continuing through on or about

August 14, 2019, in the Western District of Texas, District of New Mexico, Western District of

Louisiana, and the Southern District of Iowa, Defendant,

                                         MI JUNG COOK,

knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed with

others to the Grand Jury known and unknown, to commit offenses against the United States, in

violation of Title 21, United States Code, Section 846, that is to say, she conspired to possess a

controlled substance, which offense involved cocaine, a Schedule II Controlled Substance, with

intent to distribute same, contrary to Title 21, United States Code, Section 841 (a)( 1) and the

quantity of cocaine involved in the conspiracy and attributable to Defendant as a result of

Defendant's own conduct and as a result of the conduct of other conspirators reasonably

foreseeable to Defendant is 500 grams or more of a mixture or substance containing a detectable

                                                                                        Rev. 2018-01-09
             Case 3:20-cr-02061-FM Document 3 Filed 09/23/20 Page 2 of 2



amount of cocaine, all in violation of Title 21, United States Code, Sections 846, 841(a)(1) and

841 (b)(1 )(B)(ii).

                                                 COUNT TWO
                      (21 U.S.C. §       841(a)(1) & 841(b)(1)(B)(ii) & 18 U.S.C.   §   2)

         That on or about February 27, 2018, in the Western District of Texas and the District of

New Mexico, Defendant,

                                              MI JUNG COOK,

knowingly and intentionally possessed with intent to distribute a controlled substance, and aided

and abetted the knowing and intentional possession with intent to distribute a controlled substance,

which offense involved 500 grams or more of a mixture or substance containing a detectable

amount of cocaine, a Schedule II Controlled Substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and 841(b)(1)(B)(ii) and Title 18, United States Code, Section 2.



                                                    A TRUE
                                                                          SIGNATURE
                                                           REDACTED PURSUANT TO
                                                          E-GOVERNMENT ACT OF 2002
                                                    FOREPERSON OF THE GRAND JURY


JOHN F. BASH
UNITED STATES ATIO                  EY


BY:
      Assistant U.    .   A orney




                                                                                             Rev. 2018-01-09
